DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-6, 8-11, 13-22 are pending.
Claims 1, 3-6, 8-10, 13-22 are under examination on the merits.
Claim 1 is amended.
Claims 2, 12 are previously canceled.
Claim 7 is newly canceled
Claims 19-22 are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.

Double Patenting
The nonstatutory double patenting rejection set forth in the previous action is repeated and amended herein to reflect applicant’s amendments to the instant claims. 
Applicant states in Remarks submitted 9/13/21 p.5 that a new terminal disclaimer is filed over U.S. Patent No. 10000416, but no new terminal disclaimer has been filed. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10000416. Although the claims at issue are not identical, they are not patentably distinct from each other as described below:
Claim 20 of the patent describes all aspects of instant claim 19 including providing a settable aqueous calcium sulfate dispersion (col 7 ln 7 “gypsum”) with a water to solids ratio of less than 0.35 to 1 (col 7 ln 12), the dispersion comprising a hydratable calcium sulphate (col 7 ln 7 gypsum), lightweight hollow bodies (col 7 ln 8), and calcium sulphoaluminate in a narrower amount (col 7 ln 12) and allowing the product to set. The instant phrase “distributed through the dispersion” in reference to the lightweight hollow bodies is considered overlapping with the patent’s claim 20 reference to “an aqueous dispersion” as there is no specific distribution instantly claimed.
Patent claim 20 describes forming wallboard, as does instant claim 20.

The previous rejection of claims 1, 3-11, 13, 14, 17 and 18 over U.S. Patent No. 10000416 are withdrawn as independent claim 1 now contains a specific amount of water repellent agent, and an amount is not claimed in the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 19 recite the limitation "the gypsum building product" in their final lines.  There is insufficient antecedent basis for this limitation in the claim. Both claims earlier refer to a “gypsum product” but since this product is not clearly defined as a building product it is unclear if “the gypsum building product” refers to the previously used “gypsum product” or not. 
The rest of the claims depend on either claim 1 or 19 and fail to remedy this deficiency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 refers to calcium sulpho aluminate “in an amount of 8 to 15 wt%, based on the weight of the hydratable calcium sulphate”. The term “based on the weight of the hydratable calcium sulphate” is unsupported. In the specification, the amount of hydratable cement is present “based on the weight of the hydraulic 
Claims 20-22 depend on claim 19 and do not remedy this deficiency. 

Claims 19-22 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 refers to “hydratable calcium sulphate” which encompasses a broader range of calcium sulphate than is instantly disclosed. The instant specification describes the calcium sulphate as “one known to be suitable for a low water demand plaster” and specifically cites “alpha plaster, anhydrite II or anhydrite III…[or] beta plaster” (publication paragraph 11). But it does not specifically state “a hydratable calcium sulphate” or that any hydratable calcium sulphate will suffice in the invention. Applicant may thus claim alpha plaster, beta plaster, anhydrite II or anhydrite III but not any “hydratable calcium sulphate”. 
Claims 20-22 depend on claim 19 and do not remedy this deficiency.


Attorney of Record/Power of Attorney
There is no official attorney of record on file with the Office and no power of attorney is of record. The signer of Remarks submitted 9/13/21 and other recent correspondence appears not to be an attorney of record listed for the firm which holds power of attorney in the parent case, application 13513153. The customer number of the agency in that previous application is different and the agency’s correspondence address is different than that instantly listed. According to MPEP section 402 any 

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim refers to “calcium sulpho alulminate”; the final word is misspelled and should be aluminate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejections of claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner is amended below to account for applicant’s amendment adding more specific water repellent agent conditions to claim 1.

Claims 1, 3, 8, 10, 13-15, 17, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick. 
Matsuda describes a gypsum/cement mixture.
Regarding claim 1, Matsuda describes producing a cured gypsum product (p.1 Purpose) comprising providing an aqueous calcium sulfate (gypsum) dispersion and a hydratable cement (Portland cement) in an amount of 10-40 wt% in essentially the instant terms (Claim 1; e.g. when 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Matsuda describes values overlapping with the claimed ranges.
Matsuda describes Portland cement as the hydratable cement and is silent as to calcium sulpho aluminate cement. Matsuda is also silent as to the water repellent agent.
Gartner describes alternatives to Portland cement.
Gartner states that calcium (sulfo)aluminate has “one of the most effective hydration reactions” of hydratable cements (p.1496 col 2 paragraph 2), meaning that using it in lieu of other hydratable cements could be “a much more efficient cementing system in terms of CO2 emissions” (p.1497 col 1 paragraph 1). Thus it would be obvious to one of ordinary skill in the art to substitute calcium (sulfo)aluminate for the Portland cement of Matsuda in order to create a much more efficient cementing system in terms of carbon dioxide emissions. 
Kirpatrick describes water-repellent gypsum compositions.
Kirpatrick describes adding siliconates which are water-repellent (paragraph 23, 19), including that instantly preferred, Silres.RTM. BS 16 (paragraph 47, instant publication paragraph 14). Kirpatrick describes adding 0.0005 to 0.5 weight percent based on total weight of gypsum composition (paragraph 22), an amount which, in terms of the hydraulic powder, overlaps with the claimed range (see Kirpatrick 

Regarding claim 3, Matsuda describes polystyrene foam (paragraph 14). 

Regarding claim 8 Matsuda describes glass fiber reinforcement (paragraph 18). 

Regarding claim 10, Matsuda describes drying at 90C or lower and does not require heating. This overlaps with the claimed range (paragraph 20). 

Regarding claim 13, Matsuda describes a board used as a building material (paragraph 1). Since it is capable of being used on a wall, it meets the claim. 

Regarding claim 14, Matsuda describes a tile used as a building material (paragraph 1). Since tile is capable of being used as facing on a wall, it meets the claim. 

Regarding claim 15, Matsuda describes a block used in buildings (paragraph 1). 


Regarding claim 17, Matsuda exemplifies a water to solids ratio of 0.35:1 (paragraph 22; see Scifinder abstract for clearer translation). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of 

Regarding claim 18, Matsuda describes for example a ratio of 9/1 of gypsum/cement (see paragraph 11) which falls in the claimed range. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick in further view of US 20080156581 by Englert et al.
Matsuda is described above.
Regarding claim 4, Matsuda describes styrene foam (paragraph 14) but is silent as to the amount. Matsuda describes his gypsum product as potentially soundproofing (translation p.1 Purpose). 
Englert describes acoustical panels of gypsum.
Englert also describes adding polystyrene foam (paragraph 54) to gypsum products. Englert describes adding 0.2-35% by weight of the solids (paragraph 55). Englert states that this amount provides a desired amount of filler space and reduction in density and weight (paragraph 55). Thus it would be obvious to one of ordinary skill to add polystyrene foam in the amount described by Englert in order to provide a desired amount of filler space and reduction in density and weight.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially . 
Matsuda is described above.
Regarding claim 5, Matsuda describes a surfactant (claim 1) but is silent as to an amphiphilic compound. Deleuil describes settable gypsum compositions. Deleuil describes adding calcium, zinc or aluminum stearate to a gypsum composition (col 3 ln 19). Deleuil states that “minor amounts of waterproofing agent permit attainment of complete water repellency without at least some sites of preferential water uptake” (col 7 ln 29-31). Thus it would be obvious to one of ordinary skill to add waterproofing agent according to Deleuil to the gypsum composition of Matsuda in order to attain complete water repellency without preferential water uptake sites.

Regarding claim 6, Deleuil describes adding calcium, zinc or aluminum stearate to a gypsum composition (col 3 ln 19). The instant specification describes stearates of calcium, zinc, and aluminum as amphiphilic soaps (publication paragraph 13). 


Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick in further view of US 4378405 by Pilgrim. 
Matsuda is described above. 
Regarding claim 9, Matsuda describes gypsum building materials but is silent as to a surface reinforcement, stating only that a paper board coating is not required (paragraph 26). 
Pilgrim describes production of a building board. 
Pilgrim describes a gypsum board faced with a fabric or web of mineral fibers (abstract), preferably glass (col 2 ln 45-50). Pilgrim states that the resultant gypsum board has maximum strength conferred from the fibers (col 5 ln 29-37).  Thus it would be obvious to one of ordinary skill to add a facing according to Pilgrim to the gypsum board of Matsuda in order to increase the strength of the board. 

Regarding claim 16, Pilgrim describes woven fiber (mesh) or scrim (col 2 ln 45-50).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20070028809 by Kirpatrick in further view of “Plaster” by King.
Matsuda is described above.
Regarding claim 17 Matsuda exemplifies a water to solids ratio of 0.35:1 but is silent as to a wider range. King describes the ceramic technology and processing of plaster (gypsum). King states that for plaster products, as more water is added, plaster strength decreases. King demonstrates the compressive strength of plaster at its highest at the lowest measured amount of water, 30 parts per 100 parts plaster (p.176 Figure 6.27, p.177 ln 1). Thus it would be obvious to one of ordinary skill to make the amount of water at least down to 30 parts per 100 parts reactive powder (water: solids of 0.3:1) in Matsuda’s gypsum formulation in order to increase the compressive strength of the product.

Claims 19, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006070960 by Oh et al in view of “Plaster” by King.
Oh describes a composite for fire resistance and sound absorption.
Regarding claim 19, Oh describes a method for producing a gypsum product comprising providing a settable aqueous calcium sulphate (gypsum) dispersion and allowing the dispersion to set into a building product (p.16 ln 10-16, see p.1  ln 5-15 for building reference). The dispersion contains (p.5 ln 30-p.6 ln 5): 30-80 wt% of a binder which may be hydratable gypsum (calcium sulphate hemihydrate and gypsum plaster, p.10 ln 15-19), a lightweight aggregate which may be expanded polystyrene (p.9 ln 9-10), which is the identity of lightweight hollow bodies instantly exemplified, and 2-30 wt% of a heat and shrinkage reducing material which is preferably calcium sulpho aluminate (p.6 ln 24-30). The amount of calcium sulpho aluminate overlaps with that claimed, for example when the amount of gypsum is 80% and the amount of calcium sulpho aluminate is 8 wt% the amount of calcium sulpho aluminate in the instant terms is 10%.
Regarding the overlapping amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Oh describes values overlapping with the claimed range.
Oh is silent as to the amount of water to use, describing “a suitable amount of water” (p.16 ln 16). 
King describes the ceramic technology and processing of plaster (gypsum). 
King states that for plaster products, as more water is added, plaster strength decreases. King demonstrates the compressive strength of plaster at its highest at the lowest measured amount of water, 30 parts per 100 parts plaster (p.176 Figure 6.27, p.177 ln 1). Thus it would be obvious to one of ordinary skill to make the amount of water at least down to 30 parts per 100 parts reactive powder 

Regarding claim 20, Oh describes the composition “coated on the wall” (p.5 ln 28) which meets the broadest reasonable interpretation of wallboard.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006070960 by Oh et al in view of “Plaster” by King in further view of “Calcium sulphate hemihydrate hydration leading to gypsum crystallization” by Singh et al.
Oh is described above.
Regarding claim 21, Oh describes calcium sulphate hemihydrate (p.10 ln 15-19) but is silent as to what form (alpha or beta) is used. 
Singh describes the properties of alpha and beta hemihydrate in calcium sulphate hemihydrate.
Singh states that when the same water-gypsum ratio is used to set alpha and beta hemihydrates, the alpha hemihydrate produces a gypsum with considerably more strength (p.58 final paragraph). Thus it would be obvious to one of ordinary skill to use the alpha hemihydrate where Oh is silent in order to achieve more strength.

Claims 1, 3, 10, 13, 14, 17, 18, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006070960 by Oh et al in view of “Plaster” by King in further view US 20070028809 by Kirpatrick. 
Oh is described above.
Regarding claim 1, Oh describes a method for producing a gypsum product comprising providing a settable aqueous calcium sulphate (gypsum) dispersion and allowing the dispersion to set into a building product (p.16 ln 10-16, see p.1  ln 5-15 for building reference). The dispersion contains (p.5 ln 
Regarding the overlapping amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Oh describes values overlapping with the claimed range.
Oh is silent as to the claimed water: solids ratio, describing “a suitable amount of water” (p.16 ln 16). Oh is also silent as to the claimed silicone water repellent agent although additives are broadly described (p.12 ln 4-10; p.16 ln 15).
King describes the ceramic technology and processing of plaster (gypsum). 
King states that for plaster products, as more water is added, plaster strength decreases. King demonstrates the compressive strength of plaster at its highest at the lowest measured amount of water, 30 parts per 100 parts plaster (p.176 Figure 6.27, p.177 ln 1). Thus it would be obvious to one of ordinary skill to make the amount of water at least down to 30 parts per 100 parts reactive powder (water: solids of 0.3:1) in Oh’s gypsum formulation in order to increase the compressive strength of the product.
Kirpatrick describes water-repellent gypsum compositions.
Kirpatrick describes adding siliconates which are water-repellent (paragraph 23, 19), including that instantly preferred, Silres.RTM. BS 16 (paragraph 47, instant publication paragraph 14). Kirpatrick describes adding 0.0005 to 0.5 weight percent based on total weight of gypsum composition (paragraph 22), an amount which, in terms of the hydraulic powder, overlaps with the claimed range (see Kirpatrick Table 1 e.g. sample no. 4 with 0.15% siliconate and 55.1wt% gypsum has a ratio of 0.27% siliconate in terms of the hydraulic powder gypsum). Kirpatrick states that his cellulose and siliconate composition increases water repellency in gypsum formulations (paragraph 8). Thus it would be obvious to one of ordinary skill to add Kirpatrick’s siloxane to Oh’s gypsum composition in order to achieve water repellent properties. Regarding the instant phrase “cures to form a hydrophobic silicone resin in an alkaline environment”, gypsum, the hydraulic powder in which Kirpatrick describes his hydrophobic silicone, is alkaline. 

Regarding claim 3, Oh describes a lightweight aggregate which may be expanded polystyrene (p.9 ln 9-10).

Regarding claim 10, Oh does not require heating to dry the material (e.g. Example 1, no heat applied). 

Regarding claim 13 and 14, Oh describes the composition “coated on the wall” (p.5 ln 28) which meets the broadest reasonable interpretation of wallboard and “facing on a wall”.

Regarding claim 17, King demonstrates the compressive strength of plaster at its highest at the lowest measured amount of water, 30 parts per 100 parts plaster (p.176 Figure 6.27, p.177 ln 1). Thus it would be obvious to one of ordinary skill to make the amount of water at least down to 30 parts per 100 parts reactive powder (water: solids of 0.3:1) in Oh’s gypsum formulation in order to increase the compressive strength of the product.

Regarding claim 18, Oh describes 2-30 wt% of a heat and shrinkage reducing material which is preferably calcium sulpho aluminate (p.6 ln 24-30). The amount of calcium sulpho aluminate overlaps with that claimed, for example when the amount of gypsum is 80% and the amount of calcium sulpho aluminate is 8 wt% the amount of calcium sulpho aluminate in the instant terms is 9%.

Regarding claim 22, Kilpatrick describes adding 0.0005 to 0.5 weight percent based on total weight of gypsum composition (paragraph 22), an amount which, in terms of the hydraulic powder, overlaps with the claimed range (see Kirpatrick Table 1 e.g. sample no. 4 with 0.15% siliconate and 55.1wt% gypsum has a ratio of 0.27% siliconate in terms of the hydraulic powder gypsum).

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006070960 by Oh et al in view of “Plaster” by King in further view of US 20070028809 by Kirpatrick in further view of US 4221599 by Deleuil. 
Oh is described above.
Regarding claim 5, Oh describes a surface-active agent (p.12 ln 6) but is silent as to an amphiphilic compound. Deleuil describes settable gypsum compositions. Deleuil describes adding calcium, zinc or aluminum stearate to a gypsum composition (col 3 ln 19). These are instantly preferred amphiphilic compounds (publication paragraph 13). Deleuil states that “minor amounts of waterproofing agent permit attainment of complete water repellency without at least some sites of preferential water uptake” (col 7 ln 29-31). Thus it would be obvious to one of ordinary skill to add waterproofing agent according to Deleuil to the gypsum composition of Oh in order to attain complete water repellency without preferential water uptake sites.

Regarding claim 6, Deleuil describes adding calcium, zinc or aluminum stearate to a gypsum composition (col 3 ln 19). These are instantly preferred soaps (publication paragraph 13). 

Response to Arguments
Applicant’s argument p.6-7 of Remarks submitted 9/13/21 has been considered but is not persuasive. Applicant states that Matsuda and Gartner are silent as to the water repellant agent now claimed in claim 1. This is not found convincing because secondary art US 20070028809 by Kirpatrick has been found to address the new claim language. 

Applicant’s argument p.8 is moot as applicant describes previously applied secondary art Mayer, which is no longer used in rejection, reflecting the amendment to the water repellant agent. 

Applicant’s argument p.9 first paragraph has been considered but is not persuasive. Applicant states that one of ordinary skill would not add water repellant agent to a hollow-body containing calcium sulphate dispersion because the hollow bodies confer water repellency. This is not found convincing because both pieces of primary art applied above do not teach away from adding a water repellent. A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). Additional water repellency may be seen as advantageous to one of ordinary skill, especially when secondary art provides motivation to add it to gypsum material. Appropriate motivation to combine is stated above in rejection.

Applicant’s argument p.9-10 item d has been considered but is not persuasive. Applicant describes advantageous results in the instant invention. Specifically applicant cites Table 1 which exemplifies advantageous water-resistant properties. This is not found convincing because overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) applicant's showing of allegedly unexpected 

 Applicant’s argument p.11 has been considered but is not persuasive. New art WO 2006070960 by Oh et al describes the newly claimed hydratable gypsum, with CSA cement. Applicant states that this combination surprisingly achieves better water repellency, however this property would be expected in Oh since Oh already describes the combination. That Oh is silent as to the superior water repellency does not detract from its necessary presence. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Furthermore it is noted that the water uptake is not claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766